*649Under the facts of this case, the Family Court improvidently exercised its discretion in denying the mother’s objection to an order of the Support Magistrate awarding her an attorney’s fee in the sum of only $4,500. Upon consideration, inter alia, of the detailed invoices itemizing the legal services rendered by the mother’s attorney in successfully defending against the father’s application for a downward modification of his child support obligation, as well as the legal services provided in connection with the mother’s fee application, an award of an attorney’s fee in the sum of $10,000 and disbursements in the sum of $577.20 is warranted (see Family Ct Act § 438; O’Shea v O’Shea, 93 NY2d 187 [1999]; DeCabrera v Cabrera-Rósete, 70 NY2d 879 [1987]; Matter of Wolfert v Wolfert, 35 AD3d 870, 871 [2006]; Matter of Giliya v Warren, 30 AD3d 420 [2006]; Matter of Musarra v Musarra, 28 AD3d 668 [2006]). Spolzino, J.P., Florio, Angiolillo and Dickerson, JJ., concur.